Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 1 of 9 Page ID
                                 #:2040
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 2 of 9 Page ID
                                 #:2041
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 3 of 9 Page ID
                                 #:2042
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 4 of 9 Page ID
                                 #:2043
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 5 of 9 Page ID
                                 #:2044
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 6 of 9 Page ID
                                 #:2045
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 7 of 9 Page ID
                                 #:2046
Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 8 of 9 Page ID
                                 #:2047
 Case 5:17-cv-02514-JGB-SHK Document 192-4 Filed 09/27/19 Page 9 of 9 Page ID
                                  #:2048


 1         17.    I understand the responsibilities involved in being both a plaintiff and a

 2   class representative in this lawsuit. I am prepared to cooperate with my counsel and meet

 3   all of my duties and obligations to make sure this lawsuit is pursued in the best interest

 4   of myself and all other current and former participants in the Voluntary Work Program

 5   at the Adelanto Facility. I understand that means that I may be required to have my

 6   deposition taken by GEO’s lawyers and respond to other discovery.

 7         18.    I am prepared to help prepare for and attend trial, to testify, and assist my

 8   attorneys as needed and to continue to participate actively in the direction of this case.

 9         I declare under penalty of perjury under the laws of the United States that the

10   foregoing is true and correct and based on my personal knowledge.

11

12         Executed in Los Angeles, California, on September 16, 2019

13
                                                           [Signature]
14                                                   Jaime Campos Fuentes, Plaintiff

15

16

17

18

19

20

21
                                                 4
22                                                                          5:17-cv-02514-JGB
